Citation Nr: 0407529	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 2, 
2002 for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO).  

Procedural history

The veteran served on active duty from October 1969 to 
September 1971 and from January 1973 to February 1984.  
Service in Vietnam is indicated by the evidence of record.

In December 2002, the veteran filed a claim of entitlement to 
service connection for PTSD.  In February 2003, the RO 
granted entitlement to service connection for PTSD and 
assigned a 70 percent disability rating effective of December 
2, 2002.  The veteran disagreed with that rating decision 
with regard to the effective date.  The appeal was perfected 
with the timely submission of a substantive appeal (VA Form 
9) that was received in March 2003.


FINDING OF FACT

The veteran filed a formal claim of entitlement to service 
connection for PTSD on December 2, 2002, more than one year 
following his separation from service, and without having 
filed an informal claim prior to that date.


CONCLUSION OF LAW

Entitlement to an effective date earlier than December 2, 
2002 for the grant of service connection for PTSD is not 
shown as a matter of law.  38 U.S.C.A. §§ 5101(a), 5110(a) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.400(b) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than December 2, 2002 for the award of service 
connection for PTSD.  In essence, he contends that the facts 
show that his PTSD started after his return from Vietnam and 
that he should therefore be compensated for the entire period 
of time he had PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Manning v. Principi, 16 Vet. App. 534 (2002); 
see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
[VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim"].

In the instant case, the pertinent facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of service connection.  As 
explained below, the issue of whether he is entitled to an 
earlier effective date for PTSD is dependent upon whether a 
claim for service connection for that disability was filed 
prior to December 2, 2002.  That determination is dependent 
on the documents and evidence received by the VA prior to the 
initiation of the veteran's current appeal.  No additional 
amount of development could alter the factual record in this 
case.    VA has no further duty, therefore, to notify the 
veteran of evidence needed to substantiate this claim, or to 
assist him in obtaining evidence, in that no reasonable 
possibility exists that any such evidence could conceivably 
exist.  Thus, no further assistance would aid him in 
substantiating the effective date claim before the Board at 
this time.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

In any event, the RO included with the statement of the case 
the requirements of the VCAA, including the responsibilities 
of the VA and the veteran with respect to obtaining evidence.  
This statement of the case was furnished to the veteran in 
March 2003.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim for an earlier effective date.  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony, but did not 
indicate that he desired a hearing before the Board.  The 
veteran's representative has had the opportunity to submit 
written argument on the veteran's behalf.  See 38 C.F.R. 
§ 3.103 (2003).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent law and regulations

Effective dates - in general

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 U.S.C.A. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).

The effective date for an award of service connection shall 
be the day after separation from service or the date 
entitlement arose, if the claim is received within one year 
of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2003).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merit of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran in substance contends that his PTSD started when 
he returned from Vietnam; that is, he contends that it began 
many years prior to December 2, 2002, which is the date that 
has been recognized by VA as the date that his initial 
application for service connection for PTSD was received by 
VA.

After having carefully considered the matter, and for reasons 
and bases expressed immediately below, the Board concludes 
that the appropriate effective date for the grant of service 
connection for PTSD is indeed December 2, 2002, and that 
entitlement to an effective date earlier than December 2, 
2002, is not demonstrated.  

It is undisputed that December 2, 2002 marks the date that 
the RO received a duly-executed VA Form 21-4138, Statement in 
Support of Claim, in which the veteran specifically requested 
to be service connected for PTSD.  The Board has reviewed the 
record to ascertain whether there are any claims of 
entitlement to PTSD, either formal or informal, before 
December 2, 2002. See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).

A private medical record reflects that the veteran sought 
treatment for a disability that was characterized as PTSD on 
November 18, 2002, according to a statement from that 
physician dated on November 20, 2002, and received by VA on 
December 2, 2002.  In other words, this record was not 
received prior to December 2, 2002 and therefore cannot 
provide any basis for an earlier effective date.

Medical evidence dated prior to December 2, 2002, which 
includes VA medical records, does not show any reference to 
PTSD or psychiatric problems or complaints.  An informal 
claim must identify the benefit sought and an intent to apply 
for VA benefits.  See § 3.155(a) (2003); see also Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993).  These medical records, 
in addition to failing to reflect treatment for mental 
problems or PTSD, do not show that the veteran at any time 
referenced PTSD, or an intent to seek service connection for 
that disability.

The Board believes that the earliest evidence of an intent on 
the part of the veteran to seek entitlement to service 
connection for PTSD is the statement received from the 
veteran by VA on December 2, 2002, in which he specifically 
indicated an intent to apply for the benefits that accompany 
a grant of service connection for PTSD.  No document dated 
prior to that date can be characterized as a claim, either 
formal or informal, for those benefits.   Accordingly, under 
pertinent law and regulations, December 2, 2002 is the 
appropriately assigned effective date of entitlement to 
service connection for PTSD.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The veteran notes that VA added the diagnostic code for PTSD 
(see 38 C.F.R. Part 4) on April 11, 1980, and avers that this 
entitles him to an effective date one year prior to the date 
he filed his claim in December 2002.  He specifically cites 
the provisions of 38 U.S.C.A. § 5110(g), which stipulate, in 
pertinent part, that where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such an award shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue.  It also stipulates that in no 
event shall such an award be retroactive for more than one 
year from the date of application or the date of 
administrative determination of entitlement, whichever is 
earlier.  

The basic premise of the veteran's argument, however, is 
faulty.  Subsection (g) of 38 U.S.C. § 5110 contemplates a 
situation in which is claim is denied and then the law 
changes, allowing the claim to be granted.  Such is not the 
situation here.  The veteran never filed a claim of 
entitlement earlier than April 11, 1980; he in fact did not 
file a claim earlier than December 2, 2002.  His award of 
service connection for PTSD was not made pursuant to any Act 
or administrative issue.  The mere fact that PTSD was added 
to the diagnostic rating criteria in 1980 has no bearing on 
his claim, in view of the fact that he had no claim pending 
for PTSD at that time.  See also 38 C.F.R. § 3.114 (2003). 

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he is contending that since he has 
suffered from PTSD for many years he should be compensated 
for the entire period of time.  Setting aside the fact that 
the medical records do not demonstrate support such a 
contention, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].
As explained above, the assignment of the effective date of 
service connection is based upon the date the veteran filed 
his claim, not the date of onset of PTSD. 

In summary, for reasons explained in detail above, the Board 
concludes that
the effective date for the grant of service connection for 
PTSD is December 2, 2002.  As explained above, this effective 
date is assigned based on the law (38 U.S.C.A. § 5110 ; 
38 C.F.R. § 3.400) and the undisputed facts (no earlier claim 
was filed).  See Shields v. Brown, 8 Vet. App. 346, 349 
(1995) [an earlier effective date cannot be granted in the 
absence of statutory authority, which requires the filing of 
a claim].  The benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to an effective date earlier than December 2, 
2002 for the award of service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



